          Case 3:15-cv-30148-WGY Document 321 Filed 12/28/20 Page 1 of 4




          IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                              MASSACHUSETTS


    MARK SCHAND, et al.,
                       Plaintiff,
                                                                    Case No. 3:15-cv-30148
          v.
                                                                    The Honorable William G. Young
    CITY OF SPRINGFIELD, et al.,

                       Defendants.


         JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

         WHEREAS on September 30, 2019 the Court entered a judgment for Plaintiff Mark

Schand and against Defendants Elmer McMahon, Michael Reid. Raymond P. Muise, and

Leonard Scammons1 (the “Defendants”) in the amount of $26,677,000. [Dkt. No. 244]

         WHEREAS this Court denied Defendants’ post-trial motions for judgment as a matter of

law or, in the alternative, motion for a new trial or remittitur. [Dkt. No. 312]

         WHEREAS on September 16, 2020, this Court awarded Plaintiff an additional

$443,062.20 in attorneys’ fees and costs. [Dkt. No. 312]

         WHEREAS on September 30, 2020, Plaintiff filed a motion for a writ of execution in this

action. [Dkt. No. 313]

         WHEREAS the parties and the City of Springfield have since entered into a settlement

agreement to resolve all pending claims this action.

         IT IS HEREBY STIPULATED AND AGREED, by and among all parties and the City

of Springfield, that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-




1
 Mr. Scammons passed away in December 2019 and Plaintiff has filed a motion to substitute the representative of
Mr. Scammons’ estate into this action. [Dkt. No. 308].

                                                        1
        Case 3:15-cv-30148-WGY Document 321 Filed 12/28/20 Page 2 of 4




captioned action be dismissed in its entirety as to all Defendants, with prejudice, and that each

party shall bear its own costs and attorney’s fees.

SO ORDERED.


Dated: _______________                                __________________________
                                                      Honorable William G. Young
                                                      United States District Judge
                                                      District of Massachusetts




                                                  2
       Case 3:15-cv-30148-WGY Document 321 Filed 12/28/20 Page 3 of 4




Dated: December 28, 2020

THE DEFENDANT,                               THE DEFENDANT,
City of Springfield                          Raymond Muise

By: /s/ Edward M. Pikula
By: /s/ Lisa C. deSousa                      By: /s/ Lisa C. deSousa
Edward M. Pikula, Esq. BBO # 399770          Lisa C. deSousa, Esq. BBO # 546116
Lisa C. deSousa, Esq. BBO # 546115           City of Springfield Law Department
City of Springfield Law Department           36 Court Street, Room 210
36 Court Street, Room 210                    Springfield, MA 01103
Springfield, MA 01103                        Phone 413-787-6085
Phone 413-787-6085                           Fax     413-787-6173
Fax     413-787-6173                         ldesousa@springfieldcityhall.com
epikula@springfieldcityhall.com
ldesousa@springfieldcityhall.com

THE DEFENDANT,                               THE DEFENDANT,
Leonard Scammons                             Elmer McMahon

By: /s/ Kevin Coyle                          By: /s/ Austin M. Joyce
Kevin Coyle, Esq.                            Austin M. Joyce, Esq. BBO # 255040
BBO # 103540                                 Reardon, Joyce & Akerson PC
1299 Page Blvd.                              4 Lancaster Terrace
Springfield, MA 01104                        Worcester, MA 01609
Phone: (413) 787-1524                        Phone 508-754-7285
Fax: (413) 787-1524                          ajoyce@rja-law.com
attycoyle@aol.com

THE DEFENDANT,                               THE PLAINTIFF,
Michael Reid                                 Mark Schand

By: /s/ Kathleen E. Sheehan                  By: /s/ Joshua D. Weedman
Kathleen E. Sheehan, Esq. BBO # 456910       Kevin C. Adam, Esq. BBO #: 684955
36 Court Street, Room 210                    Heather K. McDevitt (pro hac vice)
City of Springfield Law Department           Joshua D. Weedman (pro hac vice)
Springfield, MA 01103                        Jacqueline Chung (pro hac vice)
Phone 413-787-6085                           WHITE & CASE LLP
Fax     413-787-6173                         1221 Avenue of the Americas
ksheehan@springfieldcityhall.com             New York, NY 10020
                                             Phone: 212.819.8200
                                             Fax: 212.354.8113
                                             kadam@whitecase.com
                                             hmcdevitt@whitecase.com
                                             jweedman@whitecase.com
                                             jchung@whitecase.com


                                         3
       Case 3:15-cv-30148-WGY Document 321 Filed 12/28/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

I, Joshua D. Weedman, herby certify that a correct copy of the foregoing stipulation was filed
electronically on December 28, 2020. Notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

                                        /s/ Joshua D. Weedman
                                            Joshua D. Weedman




                                              4
